Downey, J.
Suit by the appellee against the appellant and *129one Mary C. McGovern, to contest the will of Nancy Wash-burn, deceased. The appellant was the surviving husband of the deceased, and Kline and Mary C. McGovern were her children. They were all legatees in the will. Issue was formed, and there was a trial by jury, verdict, and judgment setting aside the will. Washburn has appealed, without uniting with him his co-defendant, and giving notice as required by sec. 551, p. 270, 2 G. & H. He states that he is “impleaded with Mary C. McGovern,” but this does not make her a party to the appeal, nor is it a compliance with the statute cited.
The appeal is dismissed, with costs.